On Motion for Rehearing.

Hough, J.
— The statute referred to in the motion for a rehearing, which has been filed in this cause, was not overlooked by us in arriving at the conclusion heretofore announced. The sections referred to have been in force certainly since 1845, and perhaps from an earlier date, and they are evidently the provisions referred to by Judge Scott in his opinion in Whittelsey v. Brohammer, 31 Mo. 107, as having been inadvertently adopted in this State without the necessary supplemental legislation. Section 7 of the statute of uses and trusts (Wag. Stat., page 1352) declares that the heirs and devisees of every person who shall have made any covenant or agreement shall be liable, •&c., “ in the cases and in the manner prescribed by law.” But no provision has been made by law on the subject, and. hence, as Judge Scott observed, we are left for our guidance to the ancient common law. This strikes us ás a hard case, but we cannot usurp the province of the Legislature.
All *660the judges concur in overruling the motion for a rehearing except Judge Henry, who is absent.